DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
The amendment filed 10/28/2021 has been entered.  Claims 1-104, 114, 120, and 125 have been canceled.  Claims 105-113, 115-119, 121-124 and 126 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
Claims 105-113, 115-119, 121-124 and 126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 9,060,560, for generally the reasons recited in the prior office action and incorporated herein, wherein it is  noted that the patented claims disclose core/shell and/or liquid-filled sub-macroscale particles as in instant claim 105 (as amended, incorporating limitations from canceled claim 125) that may be ruptured or configured to release a liquid upon being subjected to a compression wave, and given that the patented claims also disclose that the one or more first or second layer structures comprise color changing sensors within the sub-macroscale particles, the incorporation of a dye into the rupturable particles would have been obvious to one having ordinary skill in the art.
Response to Arguments
Applicant’s arguments, see pages 5-6 of the response filed 10/28/2021, with respect to the rejection of instant claims 105-113, 115-119, 121-124 and 126 based on the teachings of Ling have been fully considered and are persuasive.  Hence, the rejections under 35 U.S.C. 102 and U.S.C 103 based upon Ling as recited in Paragraphs 4-14 of the prior office action have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 26, 2022